2016 UT App 184



               THE UTAH COURT OF APPEALS

                    GO INVEST WISELY LLC,
                          Appellee,
                              v.
                        ODELL BARNES,
                         Appellant.

                    Memorandum Decision
                        No. 20141095-CA
                    Filed September 1, 2016

           Fourth District Court, Provo Department
              The Honorable Samuel D. McVey
                        No. 090403475

                 Odell Barnes, Appellant Pro Se
              Victor A. Sipos, Attorney for Appellee

 JUDGE MICHELE M. CHRISTIANSEN authored this Memorandum
Decision, in which JUDGES STEPHEN L. ROTH and KATE A. TOOMEY
                           concurred.

CHRISTIANSEN, Judge:

¶1     Go Invest Wisely LLC (GIW) sued Odell Barnes for
breach of contract, breach of the implied covenant of good faith
and fair dealing, breach of contract implied in fact, breach of
contract implied in law, and unjust enrichment. In response,
Barnes filed a motion to dismiss the suit for lack of personal
jurisdiction. The trial court denied Barnes’s motion to dismiss.
Barnes now appeals the trial court’s denial of his motion to
dismiss. We affirm.

¶2    In September 2007, GIW, a Utah limited liability
company, and Scott Brown entered into an agreement under
which Brown agreed to purchase properties from Bryce Peters
Financial Corporation (BPFC) on GIW’s behalf. Between
                    Go Invest Wisely v. Barnes


September 2007 and January 2008, GIW purchased
approximately 200 properties from BPFC through Brown.
Around January 2008, GIW and Brown formalized their
arrangement with a written agreement authorizing Brown to
purchase properties and sign purchase agreements on GIW’s
behalf. Between February and August 2008, GIW agreed to
purchase around 290 properties from BPFC. GIW alleged below
that, for approximately 154 of the 290 properties GIW agreed to
purchase, BPFC ‚either (1) did not timely convey the properties
to GIW and refuses to refund the amounts GIW paid for those
properties, or (2) has never conveyed title to GIW at all.‛

¶3      In 2009, GIW filed a complaint against BPFC and Odell
Barnes. GIW’s complaint alleged, in relevant part, that Barnes, a
resident of South Carolina, had acted as a broker for the sale of
the 290 properties GIW agreed to purchase from BPFC between
February and August 2008 and that the parties had agreed
Barnes would receive $500 for each property GIW purchased
from BPFC. According to GIW, Barnes had failed to ‚ensure
timely conveyance of title to GIW for each of the properties that
GIW was to purchase‛ and GIW was damaged as a result. GIW
also alleged that Barnes was ‚not a licensed real estate broker or
agent and [was] not legally entitled to receive commissions for
the sale of real property‛ and that ‚*t+o permit Barnes to retain
the benefit of the funds provided without fully compensating
GIW would result in an unconscionable and unjust enrichment
of Barnes at GIW’s expense.‛

¶4     Barnes responded to GIW’s complaint by filing a motion
to dismiss for lack of personal jurisdiction. See Utah R. Civ. P.
12(b)(2). He supported the motion with a memorandum and an
affidavit. Barnes’s affidavit explained:

      7. I have never been a party to any agreement with
      [GIW], including any agreement to act as broker on
      properties purchased by [GIW] from Defendant
      [BPFC].




20141095-CA                     2                2016 UT App 184
                    Go Invest Wisely v. Barnes


      8. I am paid a fee of $500.00 solely to facilitate the
      sale of bank-owned properties to investors, based
      upon my connection with the banks involved, and
      for no other service.

      9. With respect to the properties that are the subject
      of this action, I contacted Scott Brown in Arizona,
      with whom I had previously done business, and
      negotiated the purchase of properties and my fee
      with Mr. Brown, without any knowledge of [GIW]
      or that Mr. Brown anticipated assigning his rights
      in the properties to [GIW].

      10. I had no contact with [GIW], directly or
      indirectly, concerning the purchase of the
      properties which are the subject of this action, and
      I had no knowledge of [GIW] until December of
      2008.

Barnes also averred that he (1) resided in South Carolina and has
never resided in Utah, (2) did not personally do business in
Utah, (3) did not own real property or an interest in any
company doing business in Utah, (4) had never reached out
personally or on behalf of anyone else to contact GIW, (5) had
never contracted to supply services or goods in Utah, and
(6) had never contracted to insure any person, property, or risk
located within Utah.

¶5     GIW then submitted a memorandum in opposition to
Barnes’s motion, which was accompanied by two sworn
declarations and three exhibits. According to the sworn
declaration of Brad Hess, an employee of GIW and the ‚sole
shareholder and director‛ of a company ‚which is a manager of
[GIW],‛ Barnes acted as a broker for the properties GIW agreed
to purchase from BPFC and the parties agreed Barnes would be
paid $500 for each property GIW purchased. Hess declared that
‚*t+he properties purchased from *BPFC+ were not purchased by
Brown and then reconveyed to GIW, as suggested by Barnes, but



20141095-CA                     3                2016 UT App 184
                    Go Invest Wisely v. Barnes


were purchased by GIW directly from [BPFC]. . . . GIW also
made payments directly to *BPFC+.‛ Moreover, ‚although Brown
communicated with Barnes on behalf of GIW, GIW made
payments directly under the Brokerage Agreement to Barnes.
GIW wired at least $98,500 in funds directly to accounts held by
Barnes.‛ Along with his declaration, Hess attached ‚true and
correct copies of representative deeds showing [BPFC] as the
grantor and GIW as the grantee‛ and ‚statements detailing wire
transfers to Barnes.‛ The attached deeds demonstrate a transfer
of property directly from BPFC to GIW as a Utah corporation or
as a corporation with a Utah mailing address. The attached wire
transfers include GIW’s mailing address in North Ogden, Utah,
and the transfers were routed through Bank of Utah to Barnes.

¶6      According to the sworn declaration of Scott Brown, in
2007 and 2008 Brown worked for GIW to assist it in acquiring
real property. Brown declared that Barnes ‚acted as a broker for
the 290 properties, and the parties agreed Barnes would receive
$500.00 for each property that was purchased from *BPFC+.‛
According to Brown, he communicated with Barnes regarding
GIW’s purchases from BPFC and ‚specifically informed Barnes
that it was GIW, and not [Brown himself], that was purchasing
the 290 properties. [Brown] also specifically informed Barnes
that GIW was a Utah company.‛ Brown also declared that GIW
made several payments to Barnes directly and that the
properties GIW purchased ‚were generally deeded from [BPFC]
to GIW.‛ Along with his declaration, Brown attached ‚true and
correct copies of email correspondence [he] had with Barnes.‛

¶7     The trial court ruled on Barnes’s motion to dismiss based
on the pleadings and documentary evidence, including the
‚affidavits, declarations, and exhibits submitted by the parties.‛
The court denied Barnes’s motion and found that Barnes’s
‚acceptance of $98,500 in payments from GIW, a Utah company,
with a Utah mailing address and routed through the Bank of
Utah, put him on notice he was dealing with a Utah resident,
particularly when Mr. Brown told him GIW was a Utah
company. . . . [B]ased solely on the information contained in the



20141095-CA                     4                2016 UT App 184
                    Go Invest Wisely v. Barnes


wire transfer documents, Mr. Barnes knew or should have
known that he was dealing with a Utah resident.‛ The court also
found that

      Mr. Barnes, acting as the broker for a series of real-
      estate transaction[s] knew or should have known
      that at least 19 of the properties for which he acted
      as broker were titled in the name of GIW[,] an LLC
      with a Utah address.

              Mr. Barnes knew before December of 2008
      he was dealing with GIW as a Utah resident
      through its agent, Mr. Brown. Mr. Brown asserts
      that Mr. Barnes was informed of the existence and
      nature of GIW, and Mr. Barnes had access to
      documentary evidence of the Utah wire transfers
      and real estate transactions which put him on
      notice of the existence and location of GIW as his
      client, regardless of what Mr. Brown did or did not
      say.

The court then concluded that Barnes ‚established an ongoing
business relationship with GIW over a period of months
beginning in late 2007 or early 2008 and continuing through at
least September of 2008‛ and that Barnes had ‚sufficient
minimum contacts with the State of Utah such that [he] is subject
to specific personal jurisdiction in the State of Utah in this
matter.‛1 Barnes now appeals the trial court’s denial of his
motion to dismiss.



1. Later, following a one-day bench trial, the trial court found
that Barnes had ‚perform*ed+ broker activities, without having
the required license‛ and that ‚Barnes must disgorge and return
to GIW all compensation he received from GIW.‛ The trial court
entered judgment against Barnes for $976,500 plus prejudgment
interest.




20141095-CA                    5                 2016 UT App 184
                     Go Invest Wisely v. Barnes


¶8    On appeal, Barnes contends that the trial court erred in
denying his motion to dismiss for lack of personal jurisdiction
under Utah’s long-arm statute and that the court’s exercise of
personal jurisdiction violated the due process requirements of
the Fourteenth Amendment to the United States Constitution.2

¶9      ‚In determining questions of jurisdiction, a trial court
may, in its discretion, hold an evidentiary hearing, or base its
decision on documentary evidence alone (pleadings, affidavits,
and/or discovery).‛ Kamdar & Co. v. Laray Co., 815 P.2d 245, 247
(Utah Ct. App. 1991). ‚*I+f the matter is to be determined on the
documentary evidence alone, the plaintiff must simply make a
prima facie showing of personal jurisdiction.‛ Id. at 248. ‚The
plaintiff’s factual allegations are accepted as true unless
specifically controverted by the defendant’s affidavits or by
depositions, but any disputes in the documentary evidence are
resolved in the plaintiff’s favor.‛ Anderson v. American Society of
Plastic & Reconstructive Surgeons, 807 P.2d 825, 827 (Utah 1990).
‚An appeal from a pretrial jurisdictional decision made only on
documentary evidence presents legal questions which we review




2. GIW contends that ‚Barnes waived any defense based on lack
of personal jurisdiction by invoking the trial court’s jurisdiction
for his own purpose.‛ Specifically, GIW claims that Barnes
waived his right to challenge the trial court’s jurisdiction over
him when he filed a permissive third-party complaint against
Brown. However, Barnes filed his third-party complaint against
Brown after the trial court denied his motion to dismiss.
Pursuant to rule 12(b) of the Utah Rules of Civil Procedure, ‚[n]o
defense or objection is waived by being joined with one or more
other defenses or objections in a responsive pleading or motion
or by further pleading after the denial of such motion or objection.‛
Utah R. Civ. P. 12(b) (emphasis added). Consequently, we reject
GIW’s waiver argument.




20141095-CA                      6                2016 UT App 184
                     Go Invest Wisely v. Barnes


for correctness.‛ Fenn v. Mleads Enters., Inc., 2006 UT 8, ¶ 7, 137
P.3d 706.3

¶10 ‚The authority of the state to hale a nonresident into a
state court hinges on the ability to establish personal
jurisdiction.‛ ClearOne, Inc. v. Revolabs, Inc., 2016 UT 16, ¶ 7, 369
P.3d 1269 (citation and internal quotation marks omitted). While
there are two categories of personal jurisdiction—general and
specific—only the latter is relevant here, as both parties agree
that Barnes is not subject to general personal jurisdiction in Utah.
See id. Specific personal jurisdiction ‚gives a court power over a
defendant only with respect to claims arising out of the
particular activities of the defendant in the forum state.‛ Arguello
v. Industrial Woodworking Mach. Co., 838 P.2d 1120, 1122 (Utah
1992). Consequently, ‚personal jurisdiction is only proper if we
determine that (1) the Utah long-arm statute extends to


3. ‚Unless an evidentiary hearing is held, the plaintiff must
prove jurisdiction at trial by a preponderance of the evidence
after making a prima facie showing before trial.‛ Anderson v.
American Society of Plastic & Reconstructive Surgeons, 807 P.2d 825,
827 (Utah 1990). On appeal, Barnes does not assert that GIW
failed to establish personal jurisdiction by a preponderance of
the evidence at trial, and nothing in the parties’ briefing
indicates that Barnes raised the issue of personal jurisdiction
again during trial. Accordingly, we limit our review to the only
issues Barnes actually raised below: whether GIW made a prima
facie showing of personal jurisdiction and whether the trial court
erred in denying Barnes’s motion to dismiss for lack of personal
jurisdiction. Cf. Peterson v. Highland Music, Inc., 140 F.3d 1313,
1319 (9th Cir. 1998) (‚Having failed to contest the issue further
after losing their motion to dismiss, defendants may appeal only
the district court’s holding that plaintiffs made out a prima facie
case sufficient to support an exercise of personal jurisdiction.‛).
As a result, we do not consider the trial transcript or exhibits
GIW references in its briefing.




20141095-CA                      7                2016 UT App 184
                     Go Invest Wisely v. Barnes


defendant’s acts or contacts, (2) plaintiff’s claim arises out of
those acts or contacts, and (3) the exercise of jurisdiction satisfies
the defendant’s right to due process under the United States
Constitution.‛ Fenn, 2006 UT 8, ¶ 8.

¶11 Barnes contends that ‚*i+t is clear from the record that [he]
has not transacted business in the State of Utah‛ as defined by
Utah’s long-arm statute. Pursuant to Utah’s long-arm statute, a
person is subject to Utah’s jurisdiction if the person performs
one of several enumerated acts. See Utah Code Ann. § 78B-3-205
(LexisNexis 2012). The relevant provision of the long-arm statute
provides for personal jurisdiction over nonresidents as follows:

       [A]ny person . . . , whether or not a citizen or
       resident of this state, who, in person or through an
       agent, does any of the following enumerated acts is
       subject to the jurisdiction of the courts of this state
       as to any claim arising out of or related to:

       (1) the transaction of any business within this
       state[.]

Id. ‚The words ‘transaction of business within this state’ mean
activities of a nonresident person, his agents, or representatives
in this state which affect persons or businesses within the state.‛
See id. § 78B-3-202(2).

¶12 Pursuant to section 78B-3-201 of the Utah Code, the long-
arm statute ‚should be applied so as to assert jurisdiction over
nonresident defendants to the fullest extent permitted by the due
process clause of the Fourteenth Amendment to the United
States Constitution.‛ Id. § 78B-3-201(3). Given the long-arm
statute’s breadth, ‚we often assume the application of the
statute—and go straight to the due process issue.‛ Pohl, Inc. of
Am. v. Webelhuth, 2008 UT 89, ¶ 19, 201 P.3d 944 (citation and
internal quotation marks omitted); see also Arguello, 838 P.2d at
1122 (‚We assume that . . . subparagraph (1) . . . of the long-arm
statute will be satisfied if Utah’s exercise of specific personal



20141095-CA                      8                2016 UT App 184
                     Go Invest Wisely v. Barnes


jurisdiction over *the defendant+ satisfies due process.‛).
Accordingly, we follow that approach here and proceed to the
due process issue.4

¶13 ‚Federal due process requires that in order to subject a
defendant to specific personal jurisdiction, there must be ‘certain
minimum contacts with [the forum] such that the maintenance
of the suit does not offend traditional notions of fair play and
substantial justice.’‛ Pohl, 2008 UT 89, ¶ 23 (alteration in original)
(quoting International Shoe Co. v. Washington, 326 U.S. 310, 316
(1945)). To establish minimum contacts, ‚the defendant must
have purposefully availed itself of the privilege of conducting
activities within the forum state, thus invoking the benefits and
protections of its laws.‛ MFS Series Trust III ex rel. MFS Mun.
High Income Fund v. Grainger, 2004 UT 61, ¶ 10, 96 P.3d 927
(brackets, citation, and internal quotation marks omitted).
‚‘Courts often determine purposeful availment by considering
whether the defendant deliberately created some relationship
with the forum state that would serve to make that state’s
potential exercise of jurisdiction foreseeable.’‛ Hunsaker v.
American HealthCare Capital, 2014 UT App 275, ¶ 16, 340 P.3d 788
(quoting Fenn, 2006 UT 8, ¶ 13). ‚That is, ‘the defendant’s
conduct and connection with the forum State are such that he
should reasonably anticipate being haled into court there.’‛ Id.
(quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,
297 (1980)).

¶14 ‚Generally, a party purposefully avails itself of the
benefits of conducting business in a state by deliberately


4. ‚Concluding that a defendant’s contacts with the jurisdiction
meet the requirements of the long-arm statute also satisfies the
second element of Fenn’s three-part test—that the plaintiff’s
claim arises out of a defendant’s acts or contacts with the state.‛
Hunsaker v. American HealthCare Capital, 2014 UT App 275, ¶ 14
n.2, 340 P.3d 788 (citing Fenn v. Mleads Enters., Inc., 2006 UT 8,
¶ 8, 137 P.3d 706).




20141095-CA                      9                2016 UT App 184
                     Go Invest Wisely v. Barnes


engaging in significant activities within the state or by creating
‘continuing obligations between himself and residents of the
forum.’‛ Fenn v. Mleads Enters., Inc., 2006 UT 8, ¶ 13, 137 P.3d 706
(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985)).
‚Purposeful availment does not require physical presence in the
jurisdiction[.]‛ Hunsaker, 2014 UT App 275, ¶ 17; see also Burger
King, 471 U.S. at 476 (‚So long as a commercial actor’s efforts are
‘purposefully directed’ toward residents of another State, we
have consistently rejected the notion that an absence of physical
contacts can defeat personal jurisdiction there.‛).

¶15 Our review of the record, including the parties’ affidavits,
declarations, and exhibits, leads us to conclude that GIW made a
prima facie showing of personal jurisdiction in this case. To
begin with, the documentary evidence indicates that Barnes
purposefully availed himself of the privilege of conducting
business in Utah, see Grainger, 2004 UT 61, ¶ 10, when Barnes
contacted Brown regarding ‚the properties which are the subject
of this action‛ and acted as a broker for the approximately 290
properties GIW agreed to purchase from BPFC between
February and August 2008, see Burger King, 471 U.S. at 473
(‚*W+ith respect to interstate contractual obligations, . . . parties
who ‘reach out beyond one state and create continuing
relationships and obligations with citizens of another state’ are
subject to regulation and sanctions in the other State for the
consequences of their activities.‛ (citation omitted)). In his
affidavit, Barnes acknowledged that he ‚negotiated the purchase
of properties and [his] fee‛ with Brown, but Barnes averred that
he did so without any knowledge of GIW or knowledge ‚that
[Brown] anticipated assigning his rights in the properties to
*GIW+.‛ However, Brown declared that he ‚specifically informed
Barnes that it was GIW, and not [Brown himself], that was
purchasing the 290 properties.‛ Additionally, Brown
‚specifically informed Barnes that GIW was a Utah company.‛
As noted, supra ¶ 9, ‚any disputes in the documentary evidence
are resolved in the plaintiff’s favor.‛ See Anderson v. American
Society of Plastic & Reconstructive Surgeons, 807 P.2d 825, 827
(Utah 1990).



20141095-CA                     10                2016 UT App 184
                     Go Invest Wisely v. Barnes


¶16 Moreover, although Barnes averred that he had ‚no
knowledge of *GIW+ until December of 2008,‛ the wire transfer
documents attached to Hess’s declaration demonstrate that GIW
itself wired $66,000 to Barnes on August 28, 2008; $8,000 on
September 2, 2008; $16,500 on September 15, 2008; and $8,000 on
October 14, 2008. Thus, a total of $98,500 was wired to Barnes,
directly from GIW, before December 2008. The wire transfers
were routed through Bank of Utah and included GIW’s name
and mailing address in North Ogden, Utah. In addition, the
representative deeds attached to Hess’s declaration demonstrate
that at least nineteen of the properties for which Barnes acted as
broker were titled in the name of GIW and not Brown, as
suggested by Barnes. Consequently, Barnes’s claim that he was
unaware of GIW until December 2008 is squarely contradicted
by the documentary evidence. The documentary evidence
indicates that Barnes and GIW had an ongoing business
relationship between February and August 2008, and that Barnes
derived substantial benefits from that relationship. By providing
continuing brokerage services to GIW, which operates its
business in Utah, Barnes ‚purposefully avail*ed+ *himself+ of the
privilege of conducting activities‛ within Utah. See Grainger,
2004 UT 61, ¶ 10 (first alteration in original) (citation and internal
quotation marks omitted).

¶17 The documentary evidence also indicates that ‚the
litigation results from alleged injuries that arise out of or relate
to‛ Barnes’s forum-related activities. See Burger King, 471 U.S. at
472 (citation and internal quotation marks omitted). GIW’s
breach of contract claims arose from Barnes contacting Brown
and acting as broker for the properties GIW agreed to purchase
from BPFC between February and August 2008. In its complaint,
GIW alleged that Barnes breached the terms of the parties’
brokerage agreement by ‚failing to ensure timely conveyance of
title to GIW for each of the properties that GIW was to purchase‛
and that it was damaged as a result. GIW also alleged that
‚Barnes is not a licensed real estate broker or agent and is not
legally entitled to receive commissions for the sale of real
property‛ and that Barnes would be unjustly enriched at GIW’s



20141095-CA                      11               2016 UT App 184
                    Go Invest Wisely v. Barnes


expense if he were allowed to retain said commissions.
Consequently, GIW raised a prima facie argument that its claims
‚arise out of‛ Barnes’s contacts with GIW, a Utah LLC. See
Burger King, 471 U.S. at 472 (citation and internal quotation
marks omitted).

¶18 Although this is an admittedly close case, it appears as
though Barnes ‚purposefully avail*ed+ *himself+ of the privilege
of conducting activities within the forum state, thus invoking the
benefits and protections of its laws.‛ MFS Series Trust III ex rel.
MFS Mun. High Income Fund v. Grainger, 2004 UT 61, ¶ 10, 96
P.3d 927 (first alteration in original) (citation and internal
quotation marks omitted). Moreover, ‚the litigation results from
alleged injuries that arise out of or relate to‛ Barnes’s forum-
related activities. See Burger King, 471 U.S. at 472 (citation and
internal quotation marks omitted). Consequently, we conclude
that Barnes had sufficient minimum contacts with Utah to
support the trial court’s exercise of personal jurisdiction over
Barnes.5




5. Relying on Walden v. Fiore, 134 S. Ct. 1115 (2014), Barnes
contends that ‚*t+he contacts required simply cannot be with the
plaintiff alone.‛ According to Barnes, ‚*t+he record is devoid of
any evidence that [he] has engaged in any conduct or activities
in the State of Utah, or had contacts with the State of Utah with
anyone other than plaintiff.‛ Barnes’s reliance on Walden is
misplaced, as Walden is factually distinguishable from this case.
In Walden, the Supreme Court held that a Georgia resident did
not create sufficient contacts with the state of Nevada by
committing a tort in Georgia against Nevada residents traveling
in Georgia and by receiving unilateral communications from the
Nevada residents and their Nevada counsel. Id. at 1125–26.
Simply put, in Walden, the defendant directed his activities at
Nevada plaintiffs who incidentally happened to be in Georgia.
                                                    (continued…)


20141095-CA                    12                2016 UT App 184
                     Go Invest Wisely v. Barnes


¶19 Finally, ‚the determination of whether Utah can justify
asserting jurisdiction over defendants hinges on the balancing of
the fairness to the parties and the interests of the State in
assuming jurisdiction.‛ SII MegaDiamond, Inc. v. American
Superabrasives Corp., 969 P.2d 430, 435 (Utah 1998) (citation and
internal quotation marks omitted). The Utah Supreme Court has
noted that ‚‘where a defendant who purposefully has directed
his activities at forum residents seeks to defeat jurisdiction, he
must present a compelling case that the presence of some other
considerations would render jurisdiction unreasonable.’‛ Id. at
436 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477
(1985)). Barnes has presented no such evidence. Moreover, ‚in
undertaking interstate business a defendant must recognize and
accommodate the probability and necessity of litigating in
foreign forums.‛ Id. (ellipsis, brackets, citation, and internal
quotation marks omitted). Resolving disputes in the parties’
documentary evidence in GIW’s favor, as we must, supra ¶ 9, the
record indicates that Barnes was conducting interstate business.
Barnes, a resident of South Carolina, reached out to Brown
regarding ‚the properties which are the subject of this action‛
and acted as a broker for the properties GIW agreed to purchase
from BPFC between February and August 2008 in exchange for
$500 per property that GIW agreed to purchase. And Brown
‚specifically informed Barnes that it was GIW, and not *himself+,
that was purchasing the 290 properties‛ and ‚that GIW was a
Utah company.‛

¶20 Turning to the interest of the state, our legislature has
‚clearly mandated . . . that the rules of jurisdiction be applied so
as to give Utah residents the broadest protection permitted by
the federal constitution.‛ SII MegaDiamond, 969 P.2d at 436; see
also id. (‚Balanced against the inconvenience to the defendants is
the express interest the state has in ensuring protection to its


(…continued)
However, in this case, Barnes chose to continuously direct his
activities at an entity known to be in Utah.




20141095-CA                     13                2016 UT App 184
                     Go Invest Wisely v. Barnes


residents from the acts of nonresidents.‛ (citation and internal
quotation marks omitted)). Thus, we cannot conclude that Utah
‚had no legitimate interest in holding *Barnes+ answerable on a
claim related to contacts *he+ had established‛ in this state. See id.
(citation and internal quotation marks omitted). Accordingly, we
are satisfied that the exercise of jurisdiction satisfies Barnes’s
right to due process under the United States Constitution. See
Fenn v. Mleads Enters., Inc., 2006 UT 8, ¶ 8, 137 P.3d 706.

¶21 Because the trial court’s decision on Barnes’s motion to
dismiss was based on documentary evidence alone, GIW was
only required to ‚make a prima facie showing of personal
jurisdiction.‛ Kamdar & Co. v. Laray Co., 815 P.2d 245, 248 (Utah
Ct. App. 1991). We conclude that GIW met the prima facie
threshold requirement, demonstrating that Barnes established a
substantial connection with Utah such that he should have
reasonably anticipated being haled into court here. See Pohl, Inc.
of Am. v. Webelhuth, 2008 UT 89, ¶ 23, 201 P.3d 944. Accordingly,
we affirm the order of the trial court.




20141095-CA                      14               2016 UT App 184